DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A data storage device comprising: 
a buffer configured to store a mapping table comprising physical block addresses (PBAs) corresponding to logical block addresses (LBAs); 
a non-volatile memory including a plurality of pages, each of the plurality of pages including a user data region and a spare region, the spare region configured to store error-correction code (ECC) information and an LBA; 
a controller configured to control the buffer and the non-volatile memory; and
a cache configured to store a table structured as a record of an operation history performed by the data storage device, the operation history including an ordered list of LBAs and respective PBAs corresponding to the LBAs, the ordered list ordered in a manner to indicate the operation history, 
wherein the controller is configured to, 
read data stored at a first PBA of the non-volatile memory corresponding to a first LBA by referring to the mapping table in response to receiving a command to read data corresponding to the first LBA received from outside of the data storage device, the command including the first LBA, 
perform an ECC operation on the read data using the ECC information, 
directly compare the first LBA received from outside the storage device with a second LBA included in the read data from the non-volatile memory, the directly comparing in response to reading the data successfully, and 
retry reading the data corresponding to the first LBA from the non-volatile memory in response to the first LBA being different from the second LBA.”
The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art is Amaki (US 2016/0266970 A1), Flynn (US 2010/0031000 A1), Kan (US 2018/0349287). Amaki teaches a controller that is configured to read data stored at a first PBA of the non-volatile memory corresponding to a first LBA by referring to the mapping table in response to receiving a command to read data corresponding to the first LBA received from outside of the data storage device, the command including the first LBA. Amaki teaches retrying to read the data corresponding to the first LBA, however, the retry read operations of Amaki are performed when there is a failure to read data via its default read process. Thus, the recited features of directly compare the first LBA received from outside the storage device with a second LBA included in the read data from the non-volatile memory, the directly comparing in response to reading the data successfully, and retry reading the data corresponding to the first LBA from the non-volatile memory in response to the first LBA being different from the second LBA, in conjunction with the rest of the limitations, is not taught by the prior art of record. Flynn teaches the concept of re-reading data, however, does not teach that the requested LBA and received LBAs are directly compared. Kan teaches a cache used to store a table of LBA to PBA mappings and a bigger used to store the mapping table, however, fails to teach the same limitations as discussed 
Claims 2-7 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 8 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 9-14 depend upon claim 8, and thus, is allowable for at least the same reasons.
Claim 15 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 16-20 depend upon claim 8, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139